Citation Nr: 1419030	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a low back strain with a history of a fracture of L3 prior to April 14, 2011.

2.  Entitlement to an evaluation in excess of 20 percent for a low back strain with a history of a fracture of L3 from April 14, 2011.

3.  Entitlement to a compensable evaluation for residuals of a fracture, right zygomatic maxillary complex, right eye, prior to April 14, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a fracture, right zygomatic maxillary complex, right eye, from April 14, 2011.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law

ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's case was processed using an electronic claims file known as the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to April 14, 2011, the Veteran's low back strain with a history of a fracture of L3 was characterized by pain, forward flexion of the thoracolumbar spine to 70 degrees, a combined range of motion of the thoracolumbar spine of 200 degrees, and normal gait and spinal contour.

2.  From April 14, 2011, the Veteran's low back strain with a history of a fracture of L3 has been characterized by pain, decreased motion and limitation of activities of daily living upon flare-ups equating to forward flexion of the thoracolumbar spine to 30 degrees or less.

3.  Prior to April 14, 2011, the Veteran's residuals of a fracture, right zygomatic maxillary complex, right eye, was characterized by three scars with a maximum width of 0.1 cm, maximum length of 6.5 cm., and no skin breakdown, inflammation, adherence to the underlying tissue, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss, elevated or depressed contour, or disabling effect.

4.  From April 14, 2011, the Veteran's residuals of a fracture, right zygomatic maxillary complex, right eye, was characterized by three scars with a maximum width of 0.1 cm, maximum length of 6.5 cm., a depressed surface contour, and no skin breakdown, inflammation, adherence to the underlying tissue, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss, or disabling effect.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to April 14, 2011 for a low back strain with a history of a fracture of L3 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an evaluation of 40 percent, but no higher, from April 14, 2011 for a low back strain with a history of a fracture of L3 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for a compensable evaluation prior to April 14, 2011 for a fracture, right zygomatic maxillary complex, right eye, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2008).

4.  The criteria for an evaluation in excess of 10 percent from April 14, 2011 for a fracture, right zygomatic maxillary complex, right eye, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Letters dated in May 2008 and March 2011 addressed the notice requirements, and the matters were re-adjudicated in subsequent supplemental statements of the case.  

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Low Back Strain with a History of a Fracture of L3

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2013). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evidence includes a June 2008 VA treatment the record wherein the Veteran reported that his low back pain worsened with walking on hard floors and when standing in the morning or sitting for prolonged periods.  Doing a lot of work at home had made his back pain worse.  A July 2008 MRI from VA treatment showed mild generalized degenerative spondylosis and transitional T5.

The Veteran had a VA examination in August 2008 at which he complained of constant pain that was worse with any activity or walking 25 to 30 feet.  The pain had gotten progressively worse.  The Veteran reported that since 2005 he had only worked two days a week because of chronic back pain.  The examiner noted that the Veteran had not been excused from work by a physician.  On examination the entire spine head had normal curvatures, and posture and gait were normal.  The Veteran did not have muscle spasm, tenderness or guarding.  There was no ankylosis and straight leg raise was negative.  Range of motion of the thoracolumbar spine was flexion to 70 degrees without pain, extension to 15 degrees without pain, right lateral bending to 25 degrees without pain, left lateral bending to 30 degrees without pain, right lateral rotation to 25 degrees without pain, and left lateral rotation to 35 degrees without pain.  There was no loss of motion with repetition due to pain, weakness or lack of endurance.  The examiner felt that the Veteran could not lift greater than 20 pounds and could not carry anything greater than 30 pounds.  The low back caused mild limitations on traveling, moderate effect on chores, and a severe effect on exercise and recreation.  There was no interference with activities of daily living.  

VA treatment records show ongoing complaints of low back pain.  March 2009 VA treatment records indicate that the low back pain and upper back muscle stiffness was worse in the mornings.

The Veteran had another VA examination on April 14, 2011.  He stated that since his last VA examination his back was causing him to slow down with less range of motion.  There was not any radiating pain, but flare-ups occurred twice weekly, lasted for 24 hours and were up to 10 out of 10 in intensity.  The flare-ups occurred twice weekly, were alleviated by lying flat on his back, and during flare-ups there was a severe loss of motion or decrease in function and the Veteran required assistance with dressing and using the restroom.  The Veteran was not noted to have intervertebral disc disease.  On examination range of motion was forward flexion to 60 degrees, extension to 10 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of pain with motion and tenderness at the L3-L5 midline with paraspinus muscle tightness throughout the lumbar region.  Ankylosis was not present and there was no other abnormality of the spine musculature.  The Veteran walked with a slowed gait.  Sensory, motor and reflex examinations were normal.  The examiner diagnosed the Veteran with a lumbosacral strain with a history of L3 fracture, with noted degenerative disc narrowing.

The Veteran's wife wrote in a July 2011 statement that the Veteran had difficulty getting out of bed, standing up straight, or bending over as a result of low back pain on a daily basis.  He could not tie his shoes, pick up his granddaughter, do yard work or house work, or carry groceries without extreme discomfort.

The Veteran does not qualify for an evaluation greater than 10 percent prior to April 14, 2011, as the criteria for a higher rating were not met prior to that time period.  At the August 2008 VA examination forward flexion of the thoracolumbar spine was greater than 60 degrees and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The record shows that the Veteran complained of pain but does not show abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, even with consideration of painful motion and other factors, a higher rating is not warranted.  Furthermore, the record does not show that the Veteran had intervertebral disc syndrome with incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.

Based on the objective measurements, the Veteran does not qualify for an evaluation of 40 percent based on the General Rating Formula for Diseases and Injuries of the Spine, the next highest available, from April 14, 2011 because forward flexion of the thoracolumbar spine has not been limited to 30 degrees and there was not unfavorable ankylosis of the entire thoracolumbar spine.  At the April 2011 VA examination forward flexion was to 60 degrees and there was no ankylosis.  In addition, the April 2011 VA examiner did not feel that the Veteran had intervertebral disc syndrome and bed rest had not been prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected low back strain with a history of a fracture of L3, but the current disability evaluation for the period prior to April 14, 2011 contemplates these limitations.  Although the treatment records show that the Veteran complained of pain in the period prior to April 14, 2011, at the August 2008 VA examination there was no loss of motion with repetition due to pain, weakness or lack of endurance.  

For the period from April 14, 2011, the VA examiner noted that during flare-ups, which occurred twice weekly, the Veteran had a severe loss of motion or decrease in function and required assistance with dressing and using the restroom.  The July 2011 statement from the Veteran's wife further indicated limitations in activities of daily living due to the low back.  According the benefit of the doubt to the Veteran, the functional loss due to pain, weakness, excess fatigability more closely approximates the severity associated with a 40 percent evaluation due to the limitations in motion and the severe limitations of activities of daily living during the frequent flare-ups.  With consideration of this functional loss, the Board finds that the impairment equates to forward flexion of the thoracolumbar spine to 30 degrees or less even though not objectively shown by measurements.  Therefore, the Veteran qualifies for an increased evaluation of 40 percent due to 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.  This is so from April 14, 2011, the first instance when the increase is factually ascertainable.

In sum, the preponderance of the evidence is against the claim for the period prior to April 14, 2011.  There is no doubt to be resolved, and an increased evaluation is not warranted.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For the period from April 14, 2011, the Veteran is entitled to an evaluation of 40 percent for his low back strain with a history of a fracture of L3.

B.  Residuals of a Fracture, Right Zygomatic Maxillary Complex, Right Eye

Under the criteria in effect when he filed his claim, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provided that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, were:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 further provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provided that unretouched color photographs were to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.

On October 23, 2008, during the course of the present appeal, Diagnostic Code 7800 was revised.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  Because the Veteran's claim was filed prior to October 23, 2008, the Board will consider only the criteria then in effect.

The Veteran had a VA examination in August 2008.  There was a scar at the scalp-midline that had a maximum length of 6.5 cm. and a maximum width of 0.1 cm.  The Veteran also had two scars on the forehead that had a maximum length of 2 cm. and a maximum width of 0.1 cm. and another scar on the forehead with a maximum length of 1 cm. and maximum width of 0.1 cm.  There was no tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration of breakdown over the scars, underlying tissue loss, elevation of the scars, depression of the scar, disfigurement of the head, face or neck, or induration of or inflexibility.  The scars were the same color as normal skin and the texture of the scarred area was normal.

The Veteran had another VA examination on April 14, 2011.  He complained of pain over the left lateral epicanthal fold that was constant and that he did not feel was a headache.  The Veteran had a linear scar that was 6.5 cm. by 0.1 cm. on the scalp and nonlinear scars that were 3.5 cm. by 0.1 cm., 2.5 cm. and 0.1 cm., and 1 cm. by 0.1 cm.  The scars were not painful on examination and there was no skin breakdown, underlying soft tissue damage, or inflammation, edema or keloid formation, adherence to underlying tissue, a hypo- or hyper-pigmented area, an indurated or inflexible area, or a set or paired features with gross distortion or asymmetry.  The scars had a depressed area.  The diagnosis was right zygomatico-maxillary complex fracture with residual lateral eye pain and scalp scarring.  The Veteran had an additional VA examination for scars in July 2012, and the examiner wrote that the results of the April 2011 examination were still valid.

Reviewing the evidence of record, the Board finds that the Veteran is not qualified to a compensable evaluation prior to April 14, 2011 under the applicable rating criteria because he did not have at least one characteristic of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2008).  Under Note (1), a scar must be 13 cm. in length to be considered a characteristic of disfigurement and 0.6 cm. in width to be considered a characteristic of disfigurement, and as discussed above none of the Veteran's scars met this requirement.  See id.  Furthermore, the surface contour was not elevated or depressed, the scar was not adherent to the underlying tissue, the skin was not hypo- or hyper-pigmented in an area exceeding 6 square inches, the skin texture was not abnormal in an area exceeding 6 square inches, underlying soft tissue was not missing in an area exceeding 6 square inches, and the skin was not indurated and inflexible in an area exceeding 6 square inches.  See id.

For the period from April 14, 2011, the VA examiner noted that the contour of the scars was depressed.  No other characteristic of disfigurement was present.  Therefore, the Veteran does not qualify for an evaluation in excess of 10 percent from April 14, 2011, because the rating contemplates the depressed contour, which was not factually ascertainable prior to the examination.  See id. 
   
The preponderance of the evidence is against the claim for increased evaluations for residuals of a fracture, right zygomatic maxillary complex, right eye.  There is no doubt to be resolved, and increased evaluations are not warranted.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

III.  Other Considerations

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected low back strain with a history of a fracture of L3 and residuals of a fracture, right zygomatic maxillary complex, right eye, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period have the disabilities on appeal varied in impairment other than for when the current staged ratings have been assigned. 

Furthermore, the above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's back disability or right eye fracture residuals have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disabilities (painful limited motion with flare-ups and depressed contour scar) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In order to remand such a claim, however, there must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. at 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the Veteran's reported at the April 2011 spine examination that he was self-employed as a short distance truck driver.  While the record shows that there may be some interference with this job due to service-connected disabilities, there is no cogent evidence of unemployability, and further consideration of a TDIU is not warranted.


ORDER

An evaluation in excess of 10 percent prior to April 14, 2011 for a low back strain with a history of a fracture of L3 is denied.

An evaluation of 40 percent, but no higher, from April 14, 2011 for a low back strain with a history of a fracture of L3 is granted, subject to the laws and regulations governing the payment of monetary awards.

A compensable evaluation prior to April 14, 2011 for a fracture, right zygomatic maxillary complex, right eye, is denied.

An evaluation in excess of 10 percent from April 14, 2011 for a fracture, right zygomatic maxillary complex, right eye, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


